IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-60279
                                     Summary Calendar



JOE MOHWISH; JOE WHITE,
                                                            Plaintiffs-Appellants,
                                             versus

WALYID MUHAMMAD, formerly known as Willy
Christian; NORMAN BROWN; RODNEY HARRIS;
E. SLUDER; B. EDWARDS; W. RUSH,
                                                            Defendants-Appellees.

                   ________________________________________
                     Appeal from the United States District Court
                        for the Southern District of Mississippi
                              USDC No. 3:98-CV-91-BrS
                   ________________________________________
                                   January 23, 2001

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

       Joe Mohwish and Joe White, federal prisoners, appeal the dismissal of their

civil rights action brought under Bivens v. Six Unknown Named agents of Fed.

Bureau of Narcotics.1 The district court construed the defendants’ motion to

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        403 U.S. 388 (1971).
dismiss, filed after their answer, as a motion for judgment on the pleadings under
FED. R. CIV. P. 12(c).2 Our review is de novo.3

      The plaintiffs have not challenged the trial court’s holdings that criminal

statutes do not set forth private rights of action or that the defendants cannot be sued
in their official capacities. We therefore do not address these issues.4

      In his briefs, White purports to advance arguments on behalf of Mohwish.

Mohwish has not signed White’s briefs. Title 28 U.S.C. § 1654 permits parties to

plead on their own behalf or to be represented by counsel. White is not an attorney
and his arguments on behalf of Mohwish will not be considered.5
      White first contends that the district court erred in dismissing his action
without holding a hearing recommended by the magistrate judge. The record is

devoid of a showing that the failure to hold a hearing prevented the presentation of
evidence that would have barred a dismissal on the pleadings.

      Mohwish maintains that the district court erred in denying his motion to
supplement the complaint under FED. R. CIV. P. 15(d). He would add claims against
Captain Travis Bragg, who allegedly filed an incident report against him as a

consequence of a discovery motion he filed herein. There has been no showing that

the district court abused its discretion in denying that motion.6 Mohwish has not

      2
       See Jones v. Greninger, 188 F.3d 322 (5th Cir. 1999).
      3
       Giddings v. Chandler, 979 F.2d 1104 (5th Cir. 1992).
      4
       Brinkmann v. Abner, 813 F.2d 744 (5th Cir. 1987).
      5
       Weber v. Garza, 570 F.2d 511(5th Cir. 1978).
      6
       Burns v. Exxon Corp., 158 F.3d 336 (5th Cir. 1998).
                                              2
shown that his allegations against Bragg were part of the original causes of action,
rather than a new cause of action against a new defendant.7

          Both White and Mohwish maintain that the district court erred in denying

their claims of due process violations because their assertions were made in the
context of retaliation. Mohwish advances the same argument with respect to the

trial court’s holding that he failed to show that defendants Rush and Edwards used

excessive force against him in violation of the eighth amendment. The district court

analyzed the retaliation claims as separate issues. We find no reversible error in this
assessment by the district court.8
          White contends that the district court erred in dismissing his retaliation
claims. To state a claim of retaliation an inmate must allege: “(1) a specific

constitutional right, (2) the defendant’s intent to retaliate against the prisoner for his
or her exercise of that right, (3) a retaliatory adverse act, and (4) causation.”9 White

has failed to show that the filing of a single incident report against him by
Muhammad constituted a retaliatory adverse act.10 White has also failed to set forth
a “chronology of events” that would establish that Sluder filed an adverse incident




          7
           Compare Griffin v. County Sch. Bd. of Prince Edward County, 377 U.S. 218, 226-27
(1964).
          8
           Brinkmann, 813 F.2d at 748.
          9
           Jones, 188 F.3d at 324-25.
          10
         E.g.,Gibbs v. King, 779 F.2d 1040, 1046 (5th Cir. 1986)(“ a single incident, involving
a minor sanction” is insufficient to prove harassment).
                                                3
report in order to retaliate against him for his participation in a constitutionally
protected act.11

      Mohwish also contends that the district court erred in dismissing his

retaliation claims. With respect to defendants Harris, Edwards, and Rush, Mohwish
has not detailed a chronology of events which would lead to an inference of

retaliation. He has not demonstrated that he was engaged in a constitutionally

protected activity in any manner involving any of these defendants.12 His allegations

that the defendants were conspiring against him are conclusional and insufficient to
defeat a dismissal under Rule 12.13 Although Mohwish arguably has set forth a
chronology of events that could give rise to an inference that Brown retaliated
against him for filing grievances, Brown’s single action of filing an incident report

against Mohwish is insufficient to support a finding of retaliation.14
      Mohwish’s claims against Muhammad, however, do set forth sufficient

allegations to withstand a challenge on the pleadings. He has alleged that
Muhammad retaliated against him for filing grievances and for submitting an
affidavit to another prison official outlining wrongful acts committed by

Muhammad. According to the pleadings, Muhammad found Mohwish guilty of an

incident report and told him not to file any more grievances. Muhammad allegedly
committed two actions against Mohwish. The chronology gives rise to the inference

      11
           Woods v. Smith, 60 F.3d 1161 (5th Cir. 1995).
      12
           Woods, 60 F.3d at 1166.
      13
           Russell v. Millsap, 781 F.2d 381 (5th Cir. 1985).
      14
           Gibbs, 779 F.2d at 1046.
                                                  4
that Muhammad’s actions were taken to retaliate against Mohwish for engaging in
constitutionally protected actions. Consequently, the district court’s dismissal of

Mohwish’s claim of retaliation against Muhammad must be vacated, and that

portion of the case must be remanded for further proceedings.
      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                          5